EXHIBIT 10.2
EMPLOYMENT (CHANGE IN CONTROL) AGREEMENT
     AGREEMENT made effective as of this 12 day of October, 2009 by and between
WSI Industries, Inc., a Minnesota corporation with its principal offices at
Wayzata, Minnesota (“WSI”) and Benjamin Rashleger (the “Executive”).
     WHEREAS, WSI considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of WSI and its shareholders; and
     WHEREAS, the Executive has made and is expected to make, due to Executive’s
intimate knowledge of the business and affairs of WSI, its policies, methods,
personnel and problems, a significant contribution to the profitability, growth
and financial strength of WSI; and
     WHEREAS, WSI, as a publicly held corporation, recognizes that the
possibility of a Change in Control may exist and that such possibility and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of the Executive in the performance of the Executive’s
duties to the detriment of WSI and its shareholders; and
     WHEREAS, Executive is willing to remain in the employ of WSI upon the
understanding that WSI will provide income security if the Executive’s
employment is terminated under certain terms and conditions; and
     WHEREAS, it is in the best interests of WSI and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including Executive, to their assigned duties without distraction and
to ensure the continued availability to WSI of the Executive in the event of a
Change in Control.
     THEREFORE, in consideration of the foregoing and other respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:
     1. Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect until October 12, 2010. This Agreement shall
automatically renew for successive one-year periods unless WSI notifies the
Executive of termination of the Agreement at least sixty (60) days prior to the
end of the initial term or any renewal term. Notwithstanding the preceding
sentence, if a Change in Control occurs, this Agreement shall continue in effect
for a period of 12 months from the date of the occurrence of a Change in
Control. Notwithstanding anything herein to the contrary, the Executive’s
employment shall be at all times at the will of WSI, and nothing in this
Agreement shall prohibit or limit the right of WSI or Executive, prior to a
Change in Control, to terminate the employment of Executive for any reason or
for no reason.
     2. Change in Control. No benefits shall be payable hereunder unless there
shall have been a Change in Control, as set forth below.

 



--------------------------------------------------------------------------------



 



     (a) For purposes of this Agreement, a “Change in Control” of WSI shall be
deemed to occur when and if any of the following occur:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of WSI representing 50% or
more of the combined voting power of WSI’s then outstanding securities;
     (ii) there ceases to be a majority of the Board of Directors comprised of:
(A) individuals who on the date hereof constituted the Board of WSI, and (B) any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened contest, including but not limited to a
proxy or consent solicitation, relating to the election of directors of WSI or a
settlement of such contest or consent solicitation) who subsequently was elected
or nominated for election by a majority of the directors who held such office
immediately prior to a Change in Control (the individuals designated in (A) and
(B) shall be referred to as the “Incumbent Directors”); or
     (iii) WSI disposes of at least 75% of its assets, other than to an entity
owned 50% or greater by WSI or any of its subsidiaries.
     (b) A Change in Control which arises from a transaction or series of
transactions which are not authorized, recommended or approved by formal action
taken by a majority of the Incumbent Directors shall be referred to as an
“Unapproved Change in Control.” A Change in Control which has been authorized,
recommended or approved by a majority of the Incumbent Directors shall be
referred to as an “Approved Change in Control.”
     3. Termination Following Change in Control. If a Change in Control shall
have occurred during the term of this Agreement and Executive’s employment is
thereafter terminated, Executive shall be entitled to the benefits provided in
subsection 4(d) unless such termination is (A) because of Executive’s Death or
Retirement, (B) by WSI for Cause or Disability, or (C) by Executive other than
for Good Reason.
     (a) Disability; Retirement. If, as a result of incapacity due to physical
or mental illness, the Executive shall have been absent from the full-time
performance of Executive’s duties with WSI for six consecutive months, and
within 30 days after written Notice of Termination is given the Executive shall
not have returned to the full-time performance of the Executive’s duties, WSI
may terminate Executive’s employment for “Disability”. Any question as to the
existence of Executive’s Disability upon which Executive and WSI cannot agree
shall be determined by a qualified independent physician selected by Executive
(or, if the Executive is unable to make such selection, it shall be made by any
adult member of the Executive’s immediate family), and approved

- 2 -



--------------------------------------------------------------------------------



 



by WSI. The determination of such physician made in writing to WSI and to
Executive shall be final and conclusive for all purposes of this Agreement.
Termination by Executive of Executive’s employment based on “Retirement” shall
mean retirement at or after the date the Executive has attained age 65.
     (b) Cause. Termination by WSI of Executive’s employment for “Cause” shall
mean: (i) the willful and continued failure of Executive to perform his
essential duties; (ii) the willful engaging by Executive in illegal conduct, or
(iii) willful misconduct materially injurious to WSI, which, in the case of
clause (i) and (iii), the Executive has not cured, in the sole opinion of the
Board, determined in good faith, within 10 days of receipt of the Notice of
Termination. An act of Executive shall not be deemed “willful” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that the act or omission was in WSI’s best interests.
     (c) Good Reason. Executive shall be entitled to terminate his employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, any of the following:
          (i) the assignment to Executive of any duties inconsistent with
Executive’s status or position with WSI, or a substantial reduction in the
nature or status of Executive’s responsibilities from those in effect
immediately prior to the Change in Control;
          (ii) a reduction by WSI in Executive’s annual base salary in effect
immediately prior to a Change in Control;
          (iii) the relocation of Executive’s principal executive offices to a
location more than fifty miles from Executive’s principal office prior to the
Change in Control, except for required travel on WSI’s business to an extent
substantially consistent with Executive’s prior business travel obligations;
          (iv) the failure by WSI to continue to provide Executive with benefits
substantially similar to those enjoyed by Executive under any of WSI’s pension,
life insurance, medical, health and accident, disability, deferred compensation,
incentive awards, incentive stock options, or savings plans in which Executive
was participating at the time of the Change in Control, the taking of any action
by WSI which would directly or indirectly materially reduce any of such benefits
or deprive Executive of any material fringe benefit enjoyed at the time of the
Change in Control, or the failure by WSI to provide Executive with the number of
paid vacation days to which Executive is entitled at the time of the Change in
Control, provided, however, that WSI may amend any such plan or programs as long
as such amendments do not reduce any benefits to which Executive would be
entitled upon termination;

- 3 -



--------------------------------------------------------------------------------



 



     (v) the failure of WSI to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7; or
     (vi) any purported termination of Executive’s employment which is not made
pursuant to a Notice of Termination satisfying the requirements of subsection
(e) below; for purposes of this Agreement, no such purported termination shall
be effective.
     (d) Voluntary Termination Deemed Good Reason. If an Unapproved Change in
Control occurs, Executive may voluntarily terminate his employment for any
reason during the period commencing on the 91st day following a Change in
Control and ending on the 180th day following a Change in Control. Any such
termination shall be deemed “Good Reason” for all purposes of this Agreement.
     (e) Notice of Termination. Any purported termination of Executive’s
employment by WSI or by Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 8. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth the facts and circumstances claimed to provide a basis for
termination of Executive’s employment.
     (f) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean:
     (i) if Executive’s employment is terminated for Disability, 30 days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
30 day period); and
     (ii) if Executive’s employment is terminated pursuant to subsections (b),
(c) or (d) above or for any other reason (other than Disability), the date
specified in the Notice of Termination (which, in the case of a termination
pursuant to subsection (b) above shall not be less than 10 days, and in the case
of a termination pursuant to subsection (c) or (d) above shall not be less than
10 nor more than 30 days, respectively, from the date such Notice of Termination
is given).
     (g) Dispute of Termination. If, within 10 days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party in good faith that a dispute exists concerning the termination,
the Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, or by a final
judgement, order or decree of a court of competent jurisdiction in accordance
with subsection 11(a) (which is not appealable or

- 4 -



--------------------------------------------------------------------------------



 



the time for appeal therefrom having expired and no appeal having been
perfected); provided, that the date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, WSI shall continue to pay
Executive full compensation in effect when the notice giving rise to the dispute
was given (including, but not limited to, base salary) and continue Executive as
a participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this subsection.
Amounts paid under this subsection are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
under this Agreement.
     4. Compensation Upon Termination or During Disability. Following a Change
in Control of WSI, as defined in subsection 2(a), upon termination of
Executive’s employment or during a period of Disability, Executive shall be
entitled to the following benefits:
     (a) During any period that Executive fails to perform full-time duties with
WSI as a result of a Disability, WSI shall pay Executive the base salary of the
Executive at the rate in effect at the commencement of any such period, until
such time as the Executive is determined to be eligible for long term disability
benefits in accordance with WSI’s insurance programs then in effect.
     (b) If Executive’s employment shall be terminated by WSI for Cause or by
Executive other than for Good Reason or Retirement, WSI shall pay to Executive
his full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given and WSI shall have no further obligation
to Executive under this Agreement.
     (c) If Executive’s employment shall be terminated by WSI for Disability or
by Executive for Retirement, or by reason of Death, WSI shall immediately
commence payment to the Executive (or Executive’s designated beneficiaries or
estate, if no beneficiary is designated) any and all benefits to which the
Executive is entitled under WSI’s retirement and insurance programs then in
effect.
     (d) If Executive’s employment by WSI shall be terminated (A) by WSI other
than for Cause or Disability or (B) by Executive for Good Reason, then Executive
shall be entitled to the benefits provided below:
     (i) WSI shall pay Executive the Executive’s full base salary through the
Date of Termination at the rate in effect at the time the Notice of Termination
is given;
     (ii) In lieu of any further salary payments for periods subsequent to the
Date of Termination, WSI shall pay a severance payment (the “Severance

- 5 -



--------------------------------------------------------------------------------



 



Payment”) equal to the amount described in (A) or (B) below, whichever is
applicable: (A) if an Unapproved Change in Control occurs, 2.99 times the
average of the annual Compensation (as defined below) paid to Executive by WSI
(or any corporation (“Affiliate”) affiliated with WSI within the meaning of
Section 1504 of the Internal Revenue Code of 1986, as amended (the “Code”)) for
the five calendar years (or, if Executive has been employed by WSI for less than
five years, the number of complete calendar years of employment or portions
thereof calculated on an annualized basis) (the “Base Period”) preceding the
earlier of the calendar year in which a Change in Control of WSI occurred or the
calendar year of the Date of Termination; or (B) if an Approved Change in
Control occurs, 1.0 times the average of the annual Compensation (as defined
below) for the Base Period. Such average (including the effect of bonuses paid
in the Base Period) shall be determined in accordance with the temporary or
final regulations promulgated under Section 280G(e) of the Code. For purposes of
this Section 4, “Compensation” payable to Executive by WSI (or an Affiliate)
shall mean every type and form of compensation includable in Executive’s gross
income for federal income tax purposes for each year, shall include any
voluntary salary deferral contributions to WSI’s cash or deferred arrangement
under the WSI profit sharing plan (the 401(k) contributions) and the WSI
cafeteria plan, but shall exclude taxable compensation recognized as the result
of the exercise of stock options or sale of the stocks acquired or any payments
actually or constructively received with respect to a plan of deferred
compensation between WSI and Executive. The Severance Payment shall be made
within 60 days after the Date of Termination, or such earlier date as any
required rescission period in respect of the release given by Executive under
Section 5 has expired.
     (iii) For the period of (A) 12 months following the Termination Date in the
event of an Approved Change in Control or (B) 36 months following the
Termination Date in the event of an Unapproved Change in Control, Executive
shall be entitled to continue participation in the life, disability, accident
and health insurance benefit plans of WSI substantially similar to those which
the Executive is receiving or entitled to receive immediately prior to the
Notice of Termination. WSI and Executive shall share the cost associated with
such coverage as if Executive were still actively employed by WSI. If Executive
cannot be covered under any of WSI’s group plans or policies, WSI shall
reimburse Executive for his full cost of obtaining comparable alternative group
or individual coverage elsewhere, less any contribution that Executive would
have been required to make under WSI’s group plans or policies. Benefits
otherwise receivable by Executive pursuant to this paragraph (iii) shall be
reduced to the extent comparable benefits are actually received by Executive
during such period, and any such benefits actually received by Executive shall
be reported to WSI.
     (iv) Notwithstanding the foregoing, the Severance Payment shall be reduced
to that maximum amount permitted such that no portion of the Severance

- 6 -



--------------------------------------------------------------------------------



 



Payment, together with any other payment or the value of any benefit received or
to be received by Executive (whether payable pursuant to the terms of this
Agreement, any other plan, agreement or arrangement with WSI or an Affiliate)
that is contingent upon a change in control of WSI as that term is defined in
Section 280G of the Code would constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code or would be nondeductible solely by
reason of the application of such Section 280G. In determining the amount of the
Severance Payment, in full or as partially reduced as the case may be, payable
pursuant to this Section 4(d), the opinion of tax counsel selected by WSI and
acceptable to Executive with respect to all issues arising in connection with
the application of Section 280G of the Code to such payments and benefits shall
be final and binding on the parties. The Executive may elect to have the benefit
continuation under Section 4(d)(iii) reduced or eliminated prior to any
reduction of the Severance Payment.
     (v) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of
Executive and WSI in applying the terms of this Subsection 4(d), any portion of
the Severance Payment constitutes a “parachute payments” and would result in
part or all of such Severance Payment being nondeductible by WSI or its
Affiliates by reason of Section 280G of the Code, then Executive shall repay to
WSI upon demand an amount equal to the sum of: (1) that portion of the Severance
Payment in excess of the maximum amount that could have been paid to or for the
Executive’s benefit without any portion constituting a “parachute payment” and
being nondeductible by reason of section 280G of the Code; and (2) interest on
the amount set forth in clause (1) of this sentence at the applicable Federal
rate (as defined in section 1274(d) of the Code) from the date of Executive’s
receipt of such excess until the date of such payment.
     (vi) The Severance Payment shall be in lieu of and offset the amount of any
payment or other benefits to which the Executive may be entitled to in
connection with the termination of employment pursuant to the provisions of
WSI’s Severance Pay Plan, as amended from time to time, or any successor to such
policy.
     (e) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise except as specifically provided in this Section 4.
     (f) In addition to all other amounts payable to Executive under this
Section 4, Executive shall be entitled to receive all benefits payable to the
Executive under the WSI,

- 7 -



--------------------------------------------------------------------------------



 



Inc. Employee Savings Plan and any other plan or agreement relating to
retirement benefits or otherwise generally applicable to executive employees.
     5. General Release. Executive agrees that the amounts payable to Executive
under Section 4 shall be contingent upon the execution by Executive of a release
agreement with WSI, which release agreement shall include language releasing and
holding WSI and its affiliates, officers, directors, shareholders, employees,
agents and insurers harmless from any and all claims, comply with all applicable
laws and contain other provisions standard in such agreements.
     6. Funding of Payments. In order to assure the performance by WSI or its
successor of its obligations under this Agreement, WSI shall, no later than
immediately prior to the closing of the transaction that constitutes an
Unapproved Change in Control, deposit in a so-called “rabbi trust” or similar
escrow arrangement an amount equal to the maximum payment that will be due the
Executive under the terms hereof. Under a written trust instrument, the Trustee
shall be instructed to pay to the Executive (or the Executive’s legal
representative, as the case may be) the amount to which the Executive shall be
entitled under the terms hereof, and the balance, if any, of the trust not so
paid or reserved for payment shall be repaid to WSI. If and to the extent there
are not amounts in trust sufficient to pay Executive under this Agreement, WSI
shall remain liable for any and all payments due to Executive. In accordance
with the terms of such trust, at all times during the term of this Agreement
Executive shall have no rights, other than as an unsecured general creditor of
WSI, to any amounts held in trust and all trust assets shall be general assets
of WSI and subject to the claims of creditors of WSI. With respect to an
Approved Change in Control, WSI’s obligations in this Section 6 shall not be
mandatory but rather shall be permissive.
     7. Successors; Binding Agreement.
     (a) WSI will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of WSI to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that WSI would be required
to perform it if no such succession had taken place. Failure of WSI to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle Executive to compensation
from WSI in the same amount and on the same terms as he would be entitled
hereunder if he terminated his employment for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
     (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, successors, heirs, and designated
beneficiaries. If executive should die while any amount would still be payable
to Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement

- 8 -



--------------------------------------------------------------------------------



 



to the Executive’s designated beneficiaries, or, if there is no such designated
beneficiary, to the Executive’s estate.
     8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage pre-paid,
addressed to the last known residence address of the Executive or in the case of
WSI, to its principal office to the attention of each of the then directors of
WSI with a copy to its Secretary, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
     9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the parties. No waiver by either party thereto at anytime of any
breach by the other party to this Agreement of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or similar time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota.
     10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceablity of any other provision
of this Agreement, which shall remain in full force and effect.
     11. Arbitration and Award of Attorneys’ Fees.
     (a) Any dispute arising between the parties relating to this Agreement
shall be resolved by binding arbitration held in the City of Minneapolis
pursuant to the Rules of the American Arbitration Association, except as
hereinafter expressly modified. If the disputing and responding parties are
unable to agree upon a resolution within forty-five business days after the
responding party’s receipt of written notice from the disputing party setting
forth the nature of the dispute, within the following ten business days the
disputing and responding parties shall select a mutually acceptable single
arbitrator to resolve the dispute or, if the parties fail or are unable to do
so, each shall within the following ten business days select a single
arbitrator, and the two so selected shall select a third arbitrator within the
following ten business days. Such single arbitrator or, as the case may be,
panel of three arbitrators acting by majority decision, shall resolve the
dispute within sixty days after the date such arbitrator, or the last of them so
selected, is selected, or as soon thereafter as practicable. If either party
refuses or fails to select an arbitrator within the time therefor, the other
party may do so on such refusing or failing party’s behalf. The arbitrators
shall have no power to award any punitive or exemplary damages but may construe
or interpret but shall not ignore or vary the terms of this Agreement and shall
be bound by controlling law. The parties acknowledge the

- 9 -



--------------------------------------------------------------------------------



 



Executive’s failure to comply with any confidentiality, non-solicit, and
non-compete provisions of any agreement to which the Executive is bound will
cause immediate and irreparable injury to WSI and that therefore the
arbitrators, or a court of competent jurisdiction if an arbitration panel cannot
be immediately convened, will be empowered to provide injunctive relief,
including temporary or preliminary relief, to restrain any such failure to
comply. The arbitration award or other resolution may be entered as a judgment
at the request of the prevailing party by any court of competent jurisdiction in
Minnesota or elsewhere.
     (b) In the event WSI fails to pay Executive any amounts owing to Executive
under this Agreement or to provide Executive any benefits to which Executive is
ultimately determined, by settlement, mediation, arbitration, or by any court or
other decision making body with jurisdiction, to be entitled to under this
Agreement, WSI shall pay the legal expenses (including reasonable attorneys’
fees, court costs and other out-of-pocket expenses), incurred by Executive to
enforce his rights under this Agreement and collect or obtain such amounts or
benefits.
     12. Confidential Information. Executive will not while this Agreement is in
effect or after its expiration or termination, use, other than in connection
with Executive’s employment with WSI, or disclose any confidential information
to any person not employed by WSI or not authorized by WSI to receive such
information without the prior written consent of WSI. Executive will use
reasonable and prudent care to safeguard, protect and prevent the unauthorized
disclosure of confidential information. The obligations contained in this
Section 12 will survive for as long as WSI in its sole judgment considers the
information to be confidential information.
     13. Disclosure and Assignment.
     (a) Disclosure. Executive will disclose promptly in writing to WSI all
inventions, improvements, discoveries and writings and other works of authorship
(“works”) which are conceived, made, discovered or written jointly or singly on
WSI time or on Executive’s time, providing the invention, improvement,
discovery, writing or other work is capable of being used by WSI in the normal
course of business, and all such inventions, improvements, discoveries, writings
and works are hereby assigned to, and belong solely and exclusively to WSI.
     (b) Assignment. Executive will sign and execute all instruments of
assignment and other papers to evidence divestiture of the entire right, title,
and interest in such inventions, improvements, discoveries, writings, or works
in WSI, and will do all acts and sign all papers that WSI may reasonably
request, relating to applications for patents, to patents, to copyrights, and to
the enforcement and protection thereof. If such acts are requested and performed
when Executive is not a WSI employee, WSI will pay a fee, determined by WSI,
covering authorized time and expenses of Executive but no others.

- 10 -



--------------------------------------------------------------------------------



 



     (c) Limitations. Notwithstanding anything in this Section 13 to the
contrary, Executive is hereby given NOTICE that the assignment and statement of
WSI ownership does not apply to any INVENTION for which no equipment, supplies,
facility or trade secret information of WSI was used and which was developed
entirely on Executive’s own time, and (1) which does not relate (i) directly to
the business of WSI or (ii) to WSI’s actual or demonstrably anticipated research
or development, or (2) which does not result from any work performed by
Executive for WSI.
     (d) Survival of Obligations.
     (i) The obligations of this Section 13 survive the expiration or
termination of this Agreement.
     (ii) This Agreement, or any termination hereof, has no effect on any other
Employee Agreement previously executed by Executive which remains in full force
and effect. To the extent there are any conflicts between this Agreement and
such other Agreement, this Agreement prevails.
     (iii) Upon termination of employment, Executive will not take or retain,
and will return to WSI all WSI property of any nature or kind.
     14. Other Agreements. This Agreement constitutes our entire agreement and
supersedes all prior discussions, understandings and agreements with respect to
a change in control of WSI. This Agreement contains the entire understanding of
the parties, except the Letter Agreeement dated the date of this Agreement with
respect to severance payments prior to a Change in Control (the “Letter
Agreement”), which shall remain in effect according to its terms and which, in
the event of conflict with this Agreement, the terms of this Agreement shall
control. There shall be no duplication of benefits on Executive’s behalf in this
Agreement and the Letter Agreement in the event of the termination of
Executive’s employment following a Change in Control.

            WSI INDUSTRIES, INC.
      By /s/ Michael J. Pudil         Michael J. Pudil        Chief Executive
Officer        EXECUTIVE
      /s/ Benjamin Rashleger       Benjamin Rashleger           

- 11 -